Citation Nr: 1431365	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in September 2013, when it was remanded for further evidentiary development.  Specifically, on remand, an addendum medical opinion was to be obtained addressing the etiology of the Veteran's current low back disability.

The Veteran was afforded a VA examination to address the nature and etiology of his back disability in November 2012.  No opinion as to the etiology of his back disability was provided by the November 2012 VA examiner.

A VA medical opinion was provided in December 2012.  In that opinion, a VA clinician stated that "[i]t would be mere speculation to render an opinion since patient is 80 yrs old, and DJD is a natural progression due to the ageing process and not necessarily due to an event that occurred in the [19]50s."

In the September 2013 remand, the Board explained that the December 2012 opinion was inadequate as the examiner did not explain why a resort to speculation was necessary as to the etiology of the Veteran's back disability.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the September 2013 remand, the Board noted that the Veteran's service treatment records were not available for review and, as a result of his combat service, the Veteran's assertion that he fell into a hole in Korea in either 1952 or 1953 must be taken as true.  In the September 2013 Board decision, it was explained that the Veteran's service treatment records are unavailable.

In October 2013, another VA medical opinion was provided.  In that opinion, the VA clinician stated that he reviewed the Veteran's service treatment records.  The clinician opined that:

"It is the opinion of the examiner that [the Veteran's] current L-spine condition is less likely as not related to his time in the service.  The rationale is there is insufficient evidence in the SMR to support the L-spine DDD was seen in the SMR.  In addition there is a significant time lapse in the past injury and the current L-spine DD as well as this is primarily and age related condition."

In April 2014, the same clinician that provided the October 2013 opinion provided another opinion.  The clinician opined:

"The etiology of his L-spine DDD is as a result of aging.  He is 81 years old and there is no objective evidence of this in his SMR.  In addition there is a significant time lapse in the past injury and the current L-spine DDD as well as this is primarily an age related condition."

Both the October 2013 and April 2014 opinions are fatally flawed.  First, in October 2013, the clinician stated that he reviewed the Veteran's service treatment records.  However, those records are not available.  It is unclear what documents the clinician actually reviewed.  Second, both opinions rely heavily on the fact that there is no evidence of any current back disability or injury is shown in the Veteran's service treatment records.  Given that the service treatment records are not available, it cannot be said with any certainty that any back disability is not shown in the Veteran's service treatment records.  Indeed, as discussed above, it must be taken as true that the Veteran fell into a hole in Korea in either 1952 or 1953 while in combat.  The fact that there is no evidence of any back injury or disability noted in the Veteran's service treatment records cannot be used as evidence against a finding that the Veteran's current back disability is etiologically related to his period of active service.  This is because it completely unknown whether back problems were noted in the Veteran's service treatment records.

Upon remand, a medical opinion as to the etiology of the Veteran's current back disability must be obtained.  That medical opinion may not use the lack of availability of the Veteran's service treatment records as evidence against his claim.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's complete claims file and a copy of this remand to an appropriate physician, who has not yet offered an opinion as to the etiology of the Veteran's current degenerative joint disease of the lumbar spine, to obtain a medical opinion regarding the etiology of the current degenerative joint disease of the lumbar spine.

The need for another examination is left to the discretion of the physician selected to offer the requested opinion.

The physician shall accept that the Veteran incurred a back injury during his active duty combat service in Korea in 1952 and/or 1953.  Also, the Veteran's service treatment records are unavailable.

The physician is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current degenerative joint disease of the lumbar spine began in service as a result of the reported injury or is otherwise medically related to military service, including a back injury sustained when the Veteran fell into a hole during combat.  A complete rationale for any opinion expressed must be provided.

The fact that there is no back injury or disability shown in the Veteran's service treatment records shall not be used to support any conclusion reached.

If the physician cannot provide a requested opinion without resort to mere speculation, the physician must explain why the opinion cannot be provided without resort to speculation.

2. After completing the above and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



